If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   April 23, 2019
               Plaintiff-Appellee,

v                                                                  No. 340907
                                                                   Wayne Circuit Court
JAMES ANTHONY WEBB,                                                LC No. 17-003320-01-FH

               Defendant-Appellant.


Before: MARKEY, P.J., and FORT HOOD and GADOLA, JJ.

PER CURIAM.

       Defendant appeals as of right his jury convictions of forgery of a document involving real
property, MCL 750.248b(1), obtaining money of $1,000 or more but less than $20,000 by false
pretenses, MCL 750.218(4)(a), and encumbering real property without lawful cause, MCL
600.2907a(2). The trial court sentenced defendant as a fourth-offense habitual offender, MCL
769.12, to concurrent terms of 24 months to 14 years’ imprisonment for the forgery conviction,
12 months to 5 years’ imprisonment for the false pretenses conviction, and 120 days in jail for
the encumbering real property conviction, with credit for time served. We affirm, but remand for
the ministerial purpose of correcting a clerical error in defendant’s judgment of sentence.1

                     I. BACKGROUND AND PROCEDURAL HISTORY

       Defendant’s convictions arise from an elaborate real estate scheme in which he persuaded
individuals to pay him sums of money to pay delinquent property taxes on homes in Detroit, in
exchange for which defendant promised to assist them in securing title to the homes, even though


1
  The judgment of sentence inaccurately reflects that defendant was convicted of obtaining
money of $100,000 or more by false pretenses, contrary to MCL 750.218(7)(a). We remand for
correction of this error to accurately reflect defendant’s conviction of obtaining money of $1,000
or more but less than $20,000 by false pretenses, contrary to MCL 750.218(4)(a). People v
Avant, 235 Mich App 499, 521-522; 597 NW2d 864 (1999).



                                               -1-
he did not have any property interest in the parcels. After employees at the Wayne County
Register of Deeds became aware of defendant’s actions, a criminal undercover investigation was
conducted and defendant was eventually arrested after engaging in a property transaction with an
undercover police officer. At trial, witness Kelvyna Edwards testified that she entered into an
agreement with defendant whereby he agreed to assist her in purchasing a home located at 19900
Monte Vista (the Monte Vista property) in Detroit if she paid the delinquent taxes on the
property. After Edwards paid defendant $600, she signed an affidavit (“the Edwards affidavit”)
reflecting her purported legal interest in the Monte Vista property, which defendant recorded
with the Wayne County Register of Deeds. The transaction with the undercover officer involved
the same parcel of property.

                II. LATE ENDORSEMENT OF PROSECUTION WITNESSES

       Defendant first argues that the trial court abused its discretion by allowing the
prosecution to call four witnesses at trial who were not endorsed on its witness list. We disagree.

       We review for an abuse of discretion the trial court’s ruling in response to the
prosecution’s request to amend its witness list. People v Burwick, 450 Mich 281, 291; 537
NW2d 813 (1995); People v Everett, 318 Mich App 511, 516; 899 NW2d 94 (2017). The trial
court abuses its discretion when its decision is outside the range of “reasonable and principled
outcomes.” Id. (citation and quotation marks omitted).

       MCL 767.40a provides, in pertinent part:

               (1) The prosecuting attorney shall attach to the filed information a list of
       all witnesses known to the prosecuting attorney who might be called at trial and
       all res gestae witnesses known to the prosecuting attorney or investigating law
       enforcement officers.

              (2) The prosecuting attorney shall be under a continuing duty to disclose
       the names of any further res gestae witnesses as they become known.

              (3) Not less than 30 days before the trial, the prosecuting attorney shall
       send to the defendant or his or her attorney a list of the witnesses the prosecuting
       attorney intends to produce at trial.

              (4) The prosecuting attorney may add or delete from the list of witnesses
       he or she intends to call at trial at any time upon leave of the court and for good
       cause shown or by stipulation of the parties. [Emphasis added.]

         The purpose of MCL 767.40a is “to provide notice to the accused of potential witnesses.”
Everett, 318 Mich App at 518. In Everett, this Court recognized that by endorsing the witnesses
that it plans to call at trial, the prosecution puts the defendant on notice of its “defined plan of
action,” moving beyond mere disclosure of res gestae and known witnesses. Id. at 521. The
prosecution will then bear the burden of producing that witness for trial. Id. However, as MCL
767.40a(4) provides, the prosecution may obtain leave of the court to amend its witness list “at
any time” after demonstrating “good cause[.]” Burwick, 450 Mich at 292. The court also has
discretion to tailor a remedy to address the prosecution’s failure to comply with MCL 767.40a.

                                                -2-
People v Duenaz, 306 Mich App 85, 103; 854 NW2d 531 (2014). Where the prosecution fails to
comply with MCL 767.40a, reversal is not warranted unless the defendant demonstrates that he
was prejudiced by the prosecution’s noncompliance. Duenaz, 306 Mich App at 104.

         On the second day of trial, the prosecutor sought leave from the court to call as witnesses
at trial Edwards, Marchelle Freeman, Ian L. Gross, and Sergeant Donald Farris. The prosecutor
explained that the witnesses were not endorsed on its original witness list because of scheduling
and transportation issues. The prosecutor also informed the court that he had verbally informed
defense counsel before trial of the names of the witnesses to be called at trial, and at the trial
court’s request, provided a summary of each witness’s anticipated testimony.

        First, the trial court did not abuse its discretion by finding that the prosecution
demonstrated “good cause” to amend its witness list and call the four witnesses at trial. The
prosecution’s noncompliance with MCL 767.40a resulted from what the trial court characterized
as a “mistake.” This Court has recognized that inadvertence on the part of the prosecution can
satisfy the requirement of “good cause[.]” MCL 767.40a(4). In People v Callon, 256 Mich App
312, 325; 662 NW2d 501 (2003), the trial court allowed the prosecution to amend its witness list
when opening statements were given. This Court affirmed the trial court’s decision because the
witness, a state police laboratory technician who had tested the defendant’s blood, “was known
to the defense, had been subjected to cross-examination at the preliminary examination,” defense
counsel did not request a continuance, and the defendant did not incur undue prejudice. Id. at
326. The trial court also observed that the witness’s identity was disclosed by way of a
toxicology report tendered to the defense, and that the substance of her testimony was gleaned
from her direct testimony and cross-examination at the preliminary examination. Id. at 327.
This Court concluded that “good cause” to allow the prosecution to amend its witness list existed
where the prosecution’s noncompliance with MCL 767.40a resulted from “inadvertence” and
because “[m]ere negligence of the prosecutor is not the type of egregious case for which the
extreme sanction of precluding relevant evidence is reserved.” Id. at 327-328.

        Similarly, in People v Herndon, 246 Mich App 371, 402-403; 633 NW2d 376 (2001), this
Court affirmed the trial court’s conclusion that the prosecution had established “good cause” for
the late endorsement of a witness, given that a witness who the prosecution had originally
planned to call was not able to provide the expected testimony. This Court noted that the defense
had not requested a continuance, defense counsel was “evidently satisfied” with the opportunity
to speak with the new witness before he testified, and that “[w]hile the source of the testimony
may have been a surprise, the contents were not.” Id. at 403. In the present case, the trial court
found that the prosecution’s articulated reasons for the late endorsement of the four witnesses
stemmed from its own inadvertence and mistake, but were related to its attempts to navigate
transportation and scheduling matters with the witnesses. The court did not abuse its discretion
by finding that the prosecution satisfied the “good cause” requirement of MCL 767.40a(4). See
also People v Kulick, 209 Mich App 258, 265; 530 NW2d 163 (1995), remanded on other
grounds 449 Mich 851 (1995) (where the prosecution sought leave to allow a witness to testify
on rebuttal to refute evidence from the defense, this amounted to “good cause” as contemplated
by MCL 767.40a(4)).

       Furthermore, defendant has not demonstrated that he was prejudiced by the late
endorsement. We note that all four witnesses were included on the prosecution’s amended

                                                -3-
witness list, filed on July 10, 2017, although they were not endorsed. With regard to Edwards
and Sergeant Farris, while not endorsed, their names were also included on the prosecution’s
witness list, dated June 23, 2017. Moreover, Sergeant Farris testified regarding defendant’s
receipt of a $500 deposit from Detective Little and his cashing of the cashier’s check, a copy of
the cashier’s check was admitted at the preliminary examination, and Detective Little testified at
the preliminary examination that she gave defendant the check. Additionally, as the prosecutor
noted, the January 30, 2013 quitclaim deed conveying the Monte Vista property from Exit
Strategy December 12, LLC, to Investus Exit Strategy (Michigan), LLC, was admitted into
evidence at the preliminary examination and Alexandria Casperson offered testimony at the
preliminary examination concerning the last owner of record of the Monte Vista property. The
Edwards affidavit was also admitted at the preliminary examination, Casperson testified
regarding the nature of the affidavit, and Detective Little also testified regarding the substance of
the affidavit and how it was almost identical to the affidavit that defendant prepared for her to
sign. Just as Gross and Freeman were called to testify at trial regarding the true owner of the
Monte Vista property, Edwards was called to testify concerning her execution of the affidavit
and her interactions with defendant, and Sergeant Farris testified regarding the payment made to
defendant during the undercover investigation. Defense counsel, by virtue of the evidence
adduced at the preliminary examination, was aware of the nature of this testimony, and while the
sources of the testimony may not have been entirely expected, the underlying substance of the
testimony was not a surprise. Herndon, 246 Mich App at 403.

        The trial court also made sure that defendant, having been apprised of the additional
witnesses’ anticipated testimony, would have three days, two of which straddled the weekend, to
prepare for cross-examination of the witnesses. Although defendant suggests that the trial court
should have allowed him to give an additional opening statement and to reopen jury voir dire,
defense counsel did not request either remedy in the trial court, or ask for a continuance. We
note that the prosecution did not mention the potential testimony of the witnesses during his
opening statement. Moreover, in his opening statement, defense counsel focused on explaining
the concept of reasonable doubt, claimed that defendant had been entrapped, and explained that
defendant’s activities were lawful. In closing argument, defense counsel again focused on the
concept of reasonable doubt, discussed how defendant had offered to give Edwards her money
back, stated that defendant was targeted by officials at Wayne County who did not want him
assisting people with buying properties in the county, and further claimed that defendant’s
recording of the Edwards affidavit was lawful. The record reveals that the addition of the four
witnesses did not require defendant to alter his trial strategy. Cf. People v Rode, 196 Mich App
58, 68; 492 NW2d 483 (1992), rev’d on other grounds People v Hana, 447 Mich 325 (1994) (the
trial court abused its discretion by allowing the late endorsement of a witness on the first day of
trial where the late endorsement caused the defendants to “significantly alter” their trial strategy).

        In sum, under the circumstances, we are not persuaded that the trial court abused its
discretion by allowing the prosecution’s late endorsement of the four witnesses.

                            III. SUFFICIENCY OF THE EVIDENCE

       Defendant next argues that the prosecution failed to present sufficient evidence to support
his conviction of forgery of a document involving real property. We disagree.


                                                 -4-
       In People v James, ___ Mich App ___, ___; ___ NW2d ___ (2019) (Docket No.
339504); slip op at 3, this Court set forth the applicable standard of review when a defendant
challenges the sufficiency of the evidence supporting his conviction:

               On appeal, a claim of insufficient evidence is reviewed de novo. This
       Court reviews the evidence in the light most favorable to the prosecution and
       determines whether a rational trier of fact could find the defendant guilty beyond
       a reasonable doubt. It is for the trier of fact, not the appellate court, to determine
       what inferences may be fairly drawn from the evidence and to determine the
       weight to be accorded those inferences. This Court will not interfere with the
       jury’s role of determining the weight of the evidence or deciding the credibility of
       the witnesses. [Citations and quotation marks omitted.]

     Defendant was convicted of forgery of a document involving real property, contrary to
MCL 750.248b, which provides, in pertinent part:

               (1) A person who falsely makes, alters, forges, or counterfeits a deed, a
       discharge of mortgage, or a power or letter of attorney or other document that
       affects an interest in real property with intent to injure or defraud another person
       is guilty of a felony punishable by imprisonment for not more than 14 years.

In People v Johnson-El, 299 Mich App 648, 651; 831 NW2d 478 (2013), this Court set forth the
elements of forgery as follows:

       “The elements of the crime of forgery are: (1) an act which results in the false
       making or alteration of an instrument (which makes an instrument appear to be
       what it is not); and (2) a concurrent intent to defraud or injure. The key is that the
       writing itself is a lie.” People v Grable, 95 Mich App 20, 24; 289 NW2d 871
       (1980), citing People v Susalla, 392 Mich 387; 392-393, 220 NW2d 405 (1974).

        Defendant contends that the Edwards affidavit is not anything but what it really is, a
document expressing an interest in real property, and therefore, the prosecution did not establish
that he was guilty of forgery of a document involving real property. After reviewing the
Edwards affidavit and other evidence presented at trial, we disagree. The underlying purpose of
the Edwards affidavit, as evidenced by the language of the affidavit, was to notify other holders
of interests in the Monte Vista property that the person signing the affidavit, Edwards, has a legal
interest in the Monte Vista property. The foundation of Edwards’s purported interest in the
Monte Vista property, as set forth in the affidavit that defendant drafted, is the reliance on MCL
211.962, cited in the affidavit, and an accompanying statute that is not expressly identified in the
affidavit, MCL 211.963.

        MCL 211.962, which is part of the Certification of Abandoned Property for Accelerated
Forfeiture Act (the Accelerated Forfeiture Act), MCL 211.961 et seq., provides, in pertinent part:

               As used in this act:




                                                -5-
               (a) “Abandoned property” means tax delinquent property containing a
       structure that is vacant or dilapidated, is open to entrance or trespass, and has been
       determined to be abandoned under [MCL 211.964].

        MCL 211.964(1) specifies that under circumstances in which a local unit of government
declares “an accelerated forfeiture of abandoned property” before October 1 of any tax year, “the
local unit of government may identify property within the local unit of government as abandoned
property,” provided that the local unit of government complies with statutory requirements not at
issue in this appeal. MCL 211.962(f) defines a “[l]ocal unit of government” as “a city, village or
township.” Additionally, MCL 211.963 provides:

               A local unit of government may make a declaration of accelerated
       forfeiture of abandoned property by adopting a resolution at a meeting held
       pursuant to the open meetings act, 1976 PA 267, MCL 15.261 to 15.275,
       containing substantially the following language:

               “Whereas, the governing body of the local unit of government determines
       that parcels of abandoned tax delinquent property exist;

              Whereas, abandoned tax delinquent property contributes to crime, blight,
       and decay within the local unit of government;

               Whereas, the certification of tax delinquent abandoned property as
       certified abandoned property will result in the accelerated forfeiture and
       foreclosure of certified abandoned property under the general property tax act and
       return abandoned property to productive use more rapidly, thereby reducing
       crime, blight, and decay within the local unit of government;

               Therefore, the local unit of government hereby notifies residents and
       owners of property within the local unit of government that abandoned tax
       delinquent property will be identified and inspected and may be certified as
       certified abandoned property under the certification of abandoned property for
       accelerated forfeiture act and subject to accelerated forfeiture and foreclosure
       under the general property tax act.”

        The record reflects that the Monte Vista property was indeed vacant, and there was also
some indication in the record that the property had delinquent property taxes at one point during
the relevant time period. However, both Freeman and Gross denied that their client had received
prior notice from Edwards or defendant, aside from the recording of the Edwards affidavit, with
regard to Edwards’s purported legal interest in the Monte Vista property. More importantly, the
entire foundation of Edwards’s purported legal interest in the Monte Vista property as set forth in
the Edwards affidavit, to the extent that the affidavit reflected that a quiet-title action would be
pursued on that basis, was that the property constituted “abandoned property” as set forth in
MCL 211.962. However, as the relevant statutes make clear, only a local unit of government,
after meeting strict statutory requirements, may certify a property as abandoned. MCL
211.964(1)(a) - (d). Accordingly, the entire basis for the Edwards affidavit claiming a legal
interest in the Monte Vista property was false, fraudulent, and not supported by Michigan law.

                                                -6-
Under such circumstances, the evidence supported the jury’s conclusion that the Edwards
affidavit was a false instrument. Johnson-El, 299 Mich App at 652.

        The present case is therefore similar to Johnson-El. In that case, the defendant
maintained that he owned the real property at issue and that he had secured a billion dollar bond
with respect to the property. Id. In his testimony at trial, however, the defendant conceded that
he had not purchased the property and had not been conveyed title to the property from a
previous owner. Id. The defendant in Johnson-El had recorded an “Affidavit of Allodial Title”
claiming an interest in the subject property, which he alleged derived from his status as a
“Washitaw Moor,” a group believing that all land outside the original 13 colonies and the state of
Texas belongs to them. Id. at 650. In considering whether the record supported a finding that
the defendant possessed an intent to deceive, this Court recognized that the defendant’s “only
claim to the property is by virtue of his proclaimed Washitaw citizenship” and concluded that
“[c]laiming to be a citizen of a fictional sovereign does not bestow upon [the] defendant any
legitimate right to real property situated in this state.” Id. at 653. Because the record in
Johnson-El confirmed that the defendant had engaged in a scheme of locating properties that
creditors were seeking to foreclose on, this Court concluded that the evidence demonstrated that
the defendant was aware that he did not possess a legal right to the property and had fraudulently
filed the affidavit at issue. Id.

        Likewise, in the instant case, the evidence indicates that defendant prepared an affidavit
for Edwards to sign, basing her purported interest in the Monte Vista property on a statute that
afforded her no legal interest in real property. While the facts in this case are different from
those in Johnson-El, the underlying factual premise of both cases is similar, given that the
defendant in Johnson-El and defendant in this case prepared legal instruments reciting a legal
property interest that did not exist, and recorded those instruments against the property’s chain of
title, with the intention to defraud others. Accordingly, we reject defendant’s contention that
there was insufficient evidence to support his conviction of forgery of a document involving real
property.

                          IV. DEFENDANT’S STANDARD 4 BRIEF

      Defendant raises additional issues in a pro se supplemental brief, filed pursuant to
Supreme Court Administrative Order No. 2004-6, Standard 4.

                 A. MOTION TO QUASH THE AMENDED INFORMATION

      Defendant next argues that the trial court erred by denying his motion to quash the
amended information. We disagree.

        In People v Waltonen, 272 Mich App 678, 683-684; 728 NW2d 881 (2007), this Court
recited the standards of review regarding motions to quash, as well as the relevant legal
principles with respect to preliminary examinations, as follows:

               A circuit court’s ruling regarding a motion to quash an information and the
       district court’s decision to bind over a defendant are reviewed to determine
       whether the district court abused its discretion in making its decision. People v
       Hotrum, 244 Mich App 189, 191; 624 NW2d 469 (2000); People v Riggs, 237
                                                -7-
       Mich App 584, 587, 604 NW2d 68 (2000); People v Hamblin, 224 Mich App 87,
       91; 568 NW2d 339 (1997). However, where the decision entails a question of
       statutory interpretation, i.e., whether the alleged conduct falls within the scope of
       a penal statute, the issue is a question of law that we review de novo. People v
       Stone, 463 Mich 558, 561; 621 NW2d 702 (2001); Hotrum, supra at 191; Riggs,
       supra at 587-588.

                The primary function of a preliminary examination is to determine
       whether a felony has been committed and, if so, whether there exists probable
       cause to believe that the defendant committed the felony. People v Yost, 468
       Mich 122, 125-126; 659 NW2d 604 (2003), citing MCL 766.13. Probable cause
       requires evidence sufficient to make a person of ordinary caution and prudence to
       conscientiously entertain a reasonable belief of the defendant’s guilt. Yost, supra
       at 126. The magistrate, however, need not be without doubts regarding guilt. Id.
       Following the conclusion of the preliminary examination, if it appears to the
       district court that there is probable cause to believe that a felony was committed
       and that the defendant committed it, the court must bind the defendant over for
       trial. MCL 766.13; MCR 6.110(E).

A trial court abuses its discretion when its decision is outside the range of “reasonable and
principled outcomes.” Everett, 318 Mich App at 516 (citation and quotation marks omitted).

        In his Standard 4 brief, defendant makes a cursory assertion that “the [p]rosecution failed
to establish sufficient evidence that the offense charged has been committed” and that the
elements of the crime of forgery were somehow not established at the preliminary examination,
resulting in a lack of evidence to meet the probable cause standard. Defendant also asserts that
the district court did not actually review the Edwards affidavit at the preliminary examination.

        First, the evidence at the preliminary examination amply supported the district court’s
determination that probable cause existed to believe that defendant committed the offense of
forgery of a document involving real property in violation of MCL 750.248b(1). Specifically,
the evidence established that defendant prepared the Edwards affidavit, which reflected that the
Monte Vista property was abandoned property as defined by MCL 211.962(a), and that Edwards
would be occupying the Monte Vista property with the intention of quieting title in her favor
pursuant to a property interest acquired through the Accelerated Forfeiture Act. Detective Little
also testified at the preliminary examination that she and defendant negotiated for her to acquire
the Monte Vista property through the same process, whereby she would pay back taxes on the
property in exchange for an interest in the property, and that defendant prepared an affidavit
almost identical to the Edwards affidavit. Similarly, Casperson testified that Investus Exit
Strategy (Michigan), LLC, was the owner of record for the Monte Vista property. The evidence
at the preliminary examination supports the district court’s determination that the instruments
involving real property that defendant prepared were indeed false. See Johnson-El, 299 Mich
App at 651, 652-653.

       Moreover, the record does not support defendant’s contention that the district court did
not actually consider the Edwards affidavit. During the preliminary examination, both the
Edwards affidavit and the affidavit that defendant prepared for Detective Little were admitted

                                                -8-
into evidence. In its decision from the bench, the district court stated that it had reviewed and
considered the documentation entered into evidence. Casperson also clearly testified that
Investus Exit Strategy (Michigan), LLC, was the last party to hold title to the Monte Vista
property, and no subsequent documents had been recorded reflecting a conveyance of title to a
third party. Contrary to defendant’s argument on appeal, there is no indication in the record that
the district court did not review the Edwards affidavit, or consider whether it properly reflected a
legitimate interest on behalf of Edwards in the Monte Vista property.

B. MOTION TO COMPEL DISCOVERY AND CONFRONTATION CLAUSE VIOLATION

       Defendant next argues that the trial court abused its discretion by denying his motion to
compel discovery and also violated his constitutional right to confront the witnesses against him
by admitting evidence of additional complaints against him without an opportunity to confront
the additional complainants. We disagree.

        “This Court reviews a trial court’s decision regarding a discovery violation for an abuse
of discretion.” People v Bosca, 310 Mich App 1, 26; 871 NW2d 307 (2015); MCR 6.201(J).
“To obtain relief for a discovery violation, the defendant must establish” that he was prejudiced.
People v Dickinson, 321 Mich App 1, 17-18; 909 NW2d 24 (2017). This Court reviews
constitutional issues de novo. People v Akins, 259 Mich App 545, 555; 675 NW2d 863 (2003).

         As this Court observed in Dickinson, an accused does not have a constitutional right to
discovery in a criminal case. Dickinson, 321 Mich App at 18. In contrast to the rules of civil
litigation, which allow for “far-reaching discovery” that is limited only by relevancy of the
information requested and whether it is likely to lead to the discovery of admissible evidence, the
discovery process in criminal cases is governed by more strict rules set forth in MCR 6.201.
People v Greenfield (On Reconsideration), 271 Mich App 442, 447; 722 NW2d 254 (2006).
Notably, “either the subject of the discovery must be set forth in the [court] rule or the party
seeking discovery must show good cause why the trial court should order the requested
discovery.” Id. at 448. If the party requesting the discovery cannot make such a showing, a trial
court is simply without authority to order the requested discovery in a criminal case. Id.

        Defendant filed a motion to compel discovery, requesting that the prosecution produce all
evidence relating to additional complaints against him with regard to his alleged fraudulent
property scheme. At a hearing on defendant’s motion, the prosecutor informed the trial court
that defendant was being investigated in another case that involved 28 complainants and 35
additional properties. The prosecutor expected that related charges would be brought in the next
two weeks, and he had invited defense counsel “to review those files [at the prosecutor’s office],
if he so pleases.” However, the prosecutor informed the court that he had no intention of calling
any of the 28 other complainants to testify in the instant case, and therefore argued that the
requested discovery was not relevant to the instant case.

      Because the prosecution did not intend to call other individuals who had lodged
complaints against defendant in this case, the requested information was not within the scope of
MCR 6.201(A), which requires mandatory disclosure of the following:




                                                -9-
               (1) the names and addresses of all lay and expert witnesses whom the
       party may call at trial; in the alternative, a party may provide the name of the
       witness and make the witness available to the other party for interview; the
       witness list may be amended without leave of the court no later than 28 days
       before trial;

               (2) any written or recorded statement, including electronically recorded
       statements, pertaining to the case by a lay witness whom the party may call at
       trial, except that a defendant is not obliged to provide the defendant’s own
       statement;

              (3) the curriculum vitae of an expert the party may call at trial and either a
       report by the expert or a written description of the substance of the proposed
       testimony of the expert, the expert’s opinion, and the underlying basis of that
       opinion;

              (4) any criminal record that the party may use at trial to impeach a
       witness;

              (5) a description or list of criminal convictions, known to the defense
       attorney or prosecuting attorney, of any witness whom the party may call at trial;
       and

              (6) a description of and an opportunity to inspect any tangible physical
       evidence that the party may introduce at trial, including any document,
       photograph, or other paper, with copies to be provided on request. A party may
       request a hearing regarding any question of costs of reproduction, including the
       cost of providing copies of electronically recorded statements. On good cause
       shown, the court may order that a party be given the opportunity to test without
       destruction any tangible physical evidence.

        Defendant’s implied argument that he was denied the opportunity to prepare his defense
because the evidence regarding other complaints against him was not provided during discovery
is not persuasive, particularly where defense counsel had the opportunity to visit the prosecutor’s
office to review the additional complaints. Likewise, aside from defendant’s unsupported
allegation, without citation to legal authority, that a “causal relationship” existed between the
complaints that Casperson and Detective Claudia Barden-Jackson received about defendant and
this case, defendant has not established that “good cause” existed to modify the requirements of
MCR 6.201.2 In Greenfield (On Reconsideration), 271 Mich App at 451, this Court recognized
that the prosecution in that case did not violate MCR 6.201 because the requested evidence, a
booking room videotape, did not fall within the scope of MCR 6.201(A) or (B). This Court also
held that “the failure to produce evidence that does not fall within any category of discoverable


2
  MCR 6.201(I) provides that “[o]n good cause shown, the court may order a modification of the
requirements and prohibitions of this rule.”


                                               -10-
evidence does not constitute good cause to support a discovery order.” Id. In the present case,
defendant has not cited any legal authority for the proposition that evidence that bears a “causal”
relation to evidence presented at trial is discoverable as meeting the “good cause” requirement of
MCR 6.201(I). Accordingly, because the evidence of additional complaints against defendant
did not meet the requirements of MCR 6.201 and “good cause” did not exist to warrant
“modification of the requirements and prohibitions of” the court rule, the trial court did not abuse
its discretion by denying defendant’s motion to compel discovery.

       Defendant also claims that his constitutional right to confront the witnesses against him
was violated because the trial court allowed the prosecution to introduce evidence relating to
additional complaints against him with respect to his property scheme and he did not have the
opportunity to cross-examine these other witnesses. We disagree.

        A fundamental interest that the Confrontation Clause, US Const, Am VI, protects is the
right of a defendant to cross-examine the witnesses against him. People v Bruner, 501 Mich
220, 227; 912 NW2d 514 (2018); People v Wood, ___ Mich App ___, ___; ____ NW2d ___
(2018) (Docket No. 342424), lv pending; slip op at 14. However, the right only impacts
“testimonial” evidence, given that the Confrontation Clause applies to the witnesses that testify
against the defendant. Bruner, 501 Mich at 227. “Testimony” is “a solemn declaration or
affirmation made for the purpose of establishing or proving some fact.” Id., quoting Crawford v
Washington, 541 US 36, 51; 124 S Ct 1354; 158 L Ed 2d 177 (2004) (quotation marks and
citation omitted in original). The United States Supreme Court has recognized that the “primary
purpose” of the statement must be testimonial. Ohio v Clark, ___ US ___, ___; 135 S Ct 2173,
2181; 192 L Ed 2d 306 (2015). Put another way, the pivotal question is whether “in light of all
the circumstances, viewed objectively, the “primary purpose” of the communication was to
create an out-of-court substitute for trial testimony.” Id., 135 S Ct at 2180 (citation and
quotation marks omitted).

         Importantly, the Confrontation Clause does not preclude the admission of “out-of-court
testimonial statements for purposes other than establishing the truth of the matter asserted.”
People v Putman, 309 Mich App 240, 246; 870 NW2d 593 (2015). For example, evidence that
is introduced to explain the impact of a statement on the person who heard the statement will not
implicate the Confrontation Clause. Id. Thus, a statement introduced at trial to show why police
officers acted in the manner that they did during the course of an investigation is not hearsay and
will not violate the Confrontation Clause. Id. In Putman, a police officer testified regarding a tip
that he received, during the course of a criminal investigation, regarding the name and address of
an individual who allegedly shot the victim. Id. The police officer used this information to
undertake additional investigation and found that the defendant in Putman met the description
that the informant provided. Id. at 246-247. This Court affirmed the trial court’s admission of
the evidence, holding that “[b]ecause the Confrontation Clause does not prevent the use of out-
of-court testimonial statements to show why a police officer acted as he did, the admission of
this testimony did not violate [the] defendant’s right of confrontation[.]” Id. at 247.

       In the instant case, the challenged testimony from both Casperson and Detective Jackson
focused on their investigatory actions that followed the multiple complaints they received
regarding defendant. Notably, the testimony was introduced to explain why Casperson and the
police undertook the investigation that they did, including going undercover to deal with

                                               -11-
defendant. Under these circumstances, the introduction of this evidence, which was not offered
for the truth of the matter asserted, did not violate defendant’s right to confront the witnesses
against him.

                          C. REQUEST FOR EVIDENTIARY HEARING

        In his last claim of error, defendant argues that the trial court erred by denying his request
for an evidentiary hearing. We disagree.

        In his Standard 4 brief, defendant frames his argument in a manner that challenges the
trial court’s decision to deny his request for a Franks3 hearing. We generally review for an abuse
of discretion a trial court’s decision in response to a defendant’s motion to hold a Franks hearing
to challenge the validity of an affidavit underlying a search warrant. People v Martin, 271 Mich
App 280, 309; 721 NW2d 815 (2006), aff’d on other grounds 482 Mich 851 (2008). This Court
reviews any factual findings “supporting the denial of the evidentiary hearing for clear error and
reviews the application of those facts to the law de novo.” Id.

        In Franks, the United States Supreme Court considered the circumstances under which a
defendant may mount a challenge to the “veracity of a sworn statement used by police to procure
a search warrant.” Franks, 438 US at 155. In pertinent part, the Court held:

         [W]e hold that, where the defendant makes a substantial preliminary showing that
         a false statement knowingly and intentionally, or with reckless disregard for the
         truth, was included by the affiant in the warrant affidavit, and if the allegedly false
         statement is necessary to the finding of probable cause, the Fourth Amendment
         requires that a hearing be held at the defendant’s request. In the event that at that
         hearing the allegation of perjury or reckless disregard is established by the
         defendant by a preponderance of the evidence, and, with the affidavit’s false
         material set to one side, the affidavit’s remaining content is insufficient to
         establish probable cause, the search warrant must be voided and the fruits of the
         search excluded to the same extent as if probable cause was lacking on the face of
         the affidavit. [Id. at 155-156.]

The Court articulated that a “presumption of validity” exists with respect to the affidavit
supporting a search warrant, and that for an evidentiary hearing to be mandated, “the
challenger’s attack must be more than conclusory and must be supported by more than a mere
desire to cross-examine.” Id. at 171. The Court further elaborated:

         Affidavits or sworn or otherwise reliable statements of witnesses should be
         furnished, or their absence satisfactorily explained. Allegations of negligence or
         innocent mistake are insufficient. The deliberate falsity or reckless disregard
         whose impeachment is permitted today is only that of the affiant, not of any
         nongovernmental informant. Finally, if these requirements are met, and if, when


3
    Franks v Delaware, 438 US 154; 98 S Ct 2674; 57 L Ed 2d 667 (1978).


                                                  -12-
       material that is the subject of the alleged falsity or reckless disregard is set to one
       side, there remains sufficient content in the warrant affidavit to support a finding
       of probable cause, no hearing is required. On the other hand, if the remaining
       content is insufficient, the defendant is entitled, under the Fourth and Fourteenth
       Amendments, to his hearing. Whether he will prevail at that hearing is, of course,
       another issue. [Id. at 171-172 (footnote omitted).]

See also Martin, 271 Mich App 280 at 311 (setting forth the requirements that must be met
before the trial court will be required to hold an evidentiary hearing with respect to the veracity
of the affidavit underlying the search warrant).

        In People v Franklin, 500 Mich 92, 94, 113-114; 894 NW2d 561 (2017), our Supreme
Court recently observed that while Franks is determinative with respect to when the Fourth
Amendment requires an evidentiary hearing, it does not preclude a trial court from exercising its
discretion to order an evidentiary hearing regarding the veracity of a search warrant affidavit
under additional circumstances.

        In his motion to suppress and requesting a Franks hearing, defendant focused on
challenges to factual statements made by Detective Jackson in the “Investigator’s Request for [a
Felony] Warrant,” dated March 29, 2017. Specifically, in his written submissions in the trial
court, defendant focused on the veracity of the information supporting the Investigator’s Request
for Warrant. For instance, defendant alleged that the request for a felony warrant was based on
the factual assertion that “a multitude of complainants [were] reporting to the deed fraud unit that
[defendant] had sold them a house.” Defendant further stated that he “challenges the truthfulness
of the allegation that many people called and complained against him” and that he sought to
challenge the Investigator Request’s for a Felony Warrant because it contained false information.
Defendant also argued that because the prosecution had not produced discovery of the alleged
other complaints against him, this “potentially serves as circumstantial evidence of the deliberate
falsity included in the Investigator[’s] Request for Warrant.” Defendant also pointed out that
while Detective Jackson stated in the Investigator’s Request for Warrant that defendant, Edwards
and other complainants signed affidavits involving real property, during her preliminary
examination testimony Detective Jackson conceded that at least one of the affidavits admitted
into evidence was not signed.

        While defendant styles his argument as a challenge to a search warrant affidavit, it
appears that in both the trial court and on appeal, defendant is instead challenging the
Investigator’s Request for Warrant that led to the felony warrant for defendant’s arrest. MCL
764.1a provides, in pertinent part:

              (1) A magistrate shall issue a warrant upon presentation of a proper
       complaint alleging the commission of an offense and a finding of reasonable
       cause to believe that the individual accused in the complaint committed that
       offense. The complaint shall be sworn to before a magistrate or clerk.

              (2) The finding of reasonable cause by the magistrate may be based upon
       1 or more of the following:


                                                -13-
               (a) Factual allegations of the complainant contained in the complaint.

               (b) The complainant’s sworn testimony.

               (c) The complainant’s affidavit.

              (d) Any supplemental sworn testimony or affidavits of other individuals
       presented by the complainant or required by the magistrate.

MCL 764.1d likewise provides, in pertinent part:

              A complaint shall recite the substance of the accusation against the
       accused. The complaint may contain factual allegations establishing reasonable
       cause.

As our Supreme Court recognized in People v Burrill, 391 Mich 124, 132; 214 NW2d 823
(1974), the same “reliability and particularity requirements” for securing a search warrant also
apply to the issuance of arrest warrants.

         Our review of defendant’s motion and the Investigator’s Request for Warrant does not
reveal support for defendant’s claim that the document was prepared with intentionally false or
misleading information or with reckless disregard for the truth. Franks, 438 US at 155-156.
Defendant’s challenge to the Investigator’s Request for Warrant in the trial court focused
primarily on defendant’s contention that Detective Jackson and Casperson did not provide
accurate and truthful information regarding the additional complaints they received against
defendant. For instance, in the Investigator’s Request for Warrant, Detective Jackson stated that
she “was assigned to investigate multiple complaints of property related fraud received from the
Office of the Register of Deeds.” Defendant failed to present any supporting evidence for his
allegation that this information was false. Indeed, Casperson and Detective Jackson both
testified under oath at trial, consistent with the statements in the Investigator’s Request for
Warrant, that they had received multiple complaints accusing defendant of swindling money
from individuals in Wayne County related to real property that defendant did not have a legal
interest in, prompting an undercover investigation. The prosecutor also informed the trial court
that these additional complaints would form the basis for a separate case against defendant. To
the extent that defendant claims that the factual assertions in the Investigator’s Request for
Warrant regarding the signatures on the affidavits were untrue and inconsistent with Detective
Jackson’s testimony at the preliminary examination, we note that in the Investigator’s Request
for Warrant, Detective Jackson was referring to affidavits defendant provided to other
complainants, and her statement was not limited to the affidavits that defendant provided to
Detective Little and Edwards. In contrast, during her preliminary examination testimony,
Detective Jackson was referring to the affidavits that defendant provided to Detective Little, who
was working undercover, and Edwards. Further, defendant did not provide any additional
material to the trial court in support of his motion, and has not done so on appeal, that would
support a reasonable conclusion that Detective Jackson inserted untrue statements in the
Investigator’s Request for Warrant, or that she made statements with reckless disregard for the
truth. Under the circumstances, defendant’s allegation that the affidavit was tainted with



                                              -14-
knowing and intentionally false statements, or made with reckless disregard for the truth, is
simply unavailing and the trial court properly exercised its discretion by denying the motion.

                                     V. CONCLUSION

        We affirm defendant’s convictions, but remand for the ministerial purpose of correcting
the clerical error in defendant’s judgment of sentence consistent with this opinion. We do not
retain jurisdiction.



                                                          /s/ Jane E. Markey
                                                          /s/ Karen M. Fort Hood
                                                          /s/ Michael F. Gadola




                                             -15-